Case: 15-11484      Date Filed: 09/27/2016      Page: 1 of 2




                                                                     [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 15-11484
                              ________________________

                        D.C. Docket No. 1:14-cr-20349-RNS-2


UNITED STATES OF AMERICA,
                                                          Plaintiff-Appellee,


versus


MARIE LUCIE TONDREAU,
a.k.a. Lucie Tondreau,
                                                                 Defendant-Appellant.

                              ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________


                                  (September 27, 2016)

Before HULL and MARTIN, Circuit Judges, and WRIGHT, * District Judge.

PER CURIAM:

         *
       Honorable Susan Webber Wright, United States District Judge for the Eastern District of
Arkansas, sitting by designation.
              Case: 15-11484    Date Filed: 09/27/2016      Page: 2 of 2


      Marie Lucie Tondreau appeals her convictions and sentences for one count of

conspiracy to commit wire fraud, in violation of 18 U.S.C. ' 1349, and four counts

of wire fraud, in violation of 18 U.S.C. ' ' 1342 and 1343. Regarding her

conviction, Tondreau argues that the district court erred in denying her motions for

judgment of acquittal and that the district court committed cumulative evidentiary

errors, warranting reversal. As to her sentence, Tondreau contends that the district

court erred in imposing a two-level mass-marketing enhancement under

U.S.S.G. ' 2B1.1(b)(2)(A)(ii) and erred in declining to apply a two-point downward

adjustment under ' 3B1.2 for a minor role in the offense.      After review and oral

argument, we find no reversible error.

      AFFIRMED.




                                         2